COURT REPORTER'S REQUEST FOR EXTENSION OF TIME
                                                                                                 FILED IN
                        THIS RECORD IS DUE ON                       \'X                   6th COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
            THIS RECORD WAS ORIGINALLY DUE ON 12-A 9-N                                    1/13/2015 9:24:00 AM

                             I AM REQUESTING \$ O DAYS                                        DEBBIE AUTREY
                                                                                                  Clerk

             THIS RECORD IS APPROXIMATELY j_QqO?AGES LONG
                  IS THIS APPEAL ACCELERATED?                              YES_)(_NO

SIXTH COURT OF APPEALS CAUSE NO.                           O[*~ /U ^O^/ /- C/\
STYLE OF CASE: [\n^\n a ^ (.j.;/Kfim* 1/5 R+Cs V -P cK ( €A.£
TRIAL COURT ~J \^ |Y. <k 4-
TRIAL COURT CAUSE NO.                       A3 *~OA Hf)

I am responsible for preparing a record in this appeal, but am unable to file the record by the
original due date for the following reason(s): (Check all that apply - attach additional pages if necessary.)


n       To the best of my knowledge, the Appellant has made no claim of indigence, or has been
        found to be not indigent, and has failed to either pay the required fee or to make
        arrangements to pay the fee for preparing the record.

        My duties listed below preclude working on this record:




r\       Other (explain):
In compliance with TEX. R. App. P. 9.5(e), I certify that a copy of this notice has been served on
counsel for all parties to the trial court's judgment or order being appealed. I further certify by
my signature below that the information contained in this notice is true and within my personal
knowledge.




Date                                                      Signature

                                                                                          \      J
Office Phone Number                                       Printed Name

                                                                                    r4-g r
E-mail address (if available)                             Official Title


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for Appellant(s):                            Lead Counsel for Appellee(s):

Name:                                                     Name:            .

Address:                                                  Address:




Phone No                                                  Phone No-.

Attorney for:                                             Attorney for:




       FAX TO: Molly Pate (Deputy Criminal Clerk) or Kim Robinson (Deputy Civil Clerk)

                                    Sixth Court of Appeals, Texarkana, at


                                                903 798-3034


                               (to be followed by a printed version by mail)